Title: To George Washington from Thomas Mifflin, 25 May 1793
From: Mifflin, Thomas
To: Washington, George



Sir.
Philadelphia, 25th May 1793.

The Secretary at War, in a letter dated the 23d instant, represents, that you confide to me, the charge of interposing in all cases of hostility committed between the belligerent parties, within the protection of this State; and signifies your desire, that I should, with the aid of the Militia, detain the parties first aggressing, until I can communicate the case to you, with the evidences in writing, which may establish the facts, for your ultimate decision. I shall on this, and on every other occasion, employ the constitutional authority of my office, to support the national honour,

and enforce that impartiality, which ought to be observed, towards the powers engaged in the present war. If, therefore, any act of hostility, shall be committed within the jurisdiction of Pennsylvania, you may be assured, Sir, that I will take the most prompt and efficacious measures to accomplish the object of your communication.
By another letter of the 24th instant, the Secretary at War signifies your request, that if within this State, any vessels are commissioned, equipped and manned, as Privateers, on behalf of any of the belligerent powers named in your proclamation, I would effectually interpose to put a stop to it. On this subject, likewise, you may rely on my attention and exertions; and, in order to obtain the necessary information, I shall direct the Wardens of the Port of Philadelphia to be vigilant in their enquiries, and punctual in their reports, respecting any attempts to introduce the practice, to which the letter of the Secretary at War refers.
If any other measures shall be deemed proper and necessary, to give effect to your Excellency’s design in making the above communications, I shall cheerfully adopt them, whenever they are suggested to me. I am, with perfect respect, Sir, Your Excellency’s Most Obedt Hble servant.

Tho. Mifflin

